Citation Nr: 0921091	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability with scoliosis.  

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

3.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.

4.  Entitlement to a disability rating greater than 10 
percent for anxiety reaction with conversion features.  

5.  Entitlement to service connection for Reiter's Syndrome 
(also claimed as a residual of dysentery).

6.  Entitlement to service connection for fibromyalgia (also 
claimed as a residual of dysentery).

7.  Entitlement to service connection for status post left 
kidney nephrectomy (also claimed as kidney mass).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina and a May 2006 rating 
decision of the RO in Los Angeles, California.  The case is 
currently under the jurisdiction of the RO in Los Angeles, 
California.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable 
disability rating for bilateral hearing loss, entitlement to 
an initial disability rating greater than 10 percent for 
tinnitus, entitlement to a disability rating greater than 10 
percent for anxiety reaction with conversion features, 
entitlement to service connection for Reiter's Syndrome (also 
claimed as a residual of dysentery), entitlement to service 
connection for fibromyalgia (also claimed as a residual of 
dysentery), and entitlement to service connection for status 
post left kidney nephrectomy (also claimed as kidney mass) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability, scoliosis in a March 1953 rating decision.  The 
Veteran was properly notified regarding this decision but did 
not initiate an appeal.

2.  The March 1953 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for a low 
back disorder in May 2004. 

3.  Evidence received since the March 1953 rating decision 
regarding the Veteran's claim for service connection for a 
low back disorder is cumulative of evidence previously of 
record and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of March 1953 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking entitlement to service connection for a low 
back disorder with scoliosis may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue decided herein, the Veteran claims 
that a low back disorder is related to his service in the 
United States Army from August 1949 to September 1952.  The 
Veteran submitted an original claim for service connection 
for a low back disorder in October 1952.  The Veteran was 
afforded a VA examination in February 1953 and the RO denied 
that claim in a March 1953 rating decision, finding that 
while there was evidence of an injury to the Veteran's back 
in service there was no evidence of a current back disorder 
upon examination in February 1953.  Although the RO provided 
notice of the denial, the Veteran did not initiate an appeal.  
Therefore, the RO's decision of March 1953 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

The evidence of record at the time of the March 1953 rating 
decision included the Veteran's service treatment records, 
which include an August 1949 enlistment examination which 
shows a history of scoliosis, mild, with no symptoms and 
notes scars on the low back, a January 1951 in-service 
treatment record showing a contusion to the low back, and a 
September 1952 separation examination showing combat wounds 
to the back.  Also of record was a February 1953 VA 
examination which showed complaints of low back pain but also 
showed normal range of motion and normal X-rays.   

In May 2004 the Veteran filed a claim to reopen his 
previously denied claim for a low back disorder.  Several 
private treatment records dated from January 1988 to May 2006 
were obtained in connection with this claim.  These records 
show some complaints of back pain but primarily reflect 
treatment for fibromyalgia, sleep apnea, and a kidney 
disorder.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in May 2004 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in March 1953 was that there was 
no current back disorder which could be linked to the 
Veteran's military service.  Since the March 1953 rating 
decision the Veteran has submitted evidence of complaints of 
back pain but no evidence of a back disorder or a link 
between this back pain and the Veteran's military service.  
As this evidence does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a low back disorder with 
scoliosis are not met.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

By notice letter dated in March 2006, the RO informed the 
Veteran of the pertinent rating and effective date 
provisions.  In this case, the August 2006 statement of the 
case included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Thereafter, the claim was readjudicated in a September 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board, although he 
declined to do so.  Significantly, when an appellant seeks to 
reopen a claim of service connection, the duty to assist by 
arranging for a VA examination or securing a medical advisory 
opinion does not attach unless the claim is reopened.  See 38 
C.F.R. § 3.159(c)(4)(C).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for a low back disability with scoliosis is denied.


REMAND

In his September 2006 VA Form 9 the Veteran maintained that 
his hearing loss is much more disabling than the currently 
assigned noncompensable disability rating.  He included with 
his September 2006 VA Form 9 a private audiological 
examination report dated in July 2006.  This examination 
report included a controlled speech hearing test (Maryland 
CNC) and a puretone audiometry test.  VA regulations require 
that results for puretone audiometry examinations be 
expressed in terms of 1000, 2000, 3000, and 4000 Hertz.  See 
38 C.F.R. § 4.85 (d).  Unfortunately, the July 2006 private 
audilogical report expressed the results graphically rather 
than numerically.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995). 

The Veteran was last afforded a VA audiological examination 
in June 2004 and he maintains that his hearing is 
significantly worse than expressed in the June 2004 
examination.  Based on the Veteran's assertions and 
submission of the July 2006 private audiological report, the 
Board finds another examination is warranted.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

With regard to the VA audiological examinations, the Board 
also notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Upon remand, the VA audiological examiner should fully 
describe the functional effects caused by a hearing 
disability in his or her final report pursuant to Martinak.  

Finally, a review of the record shows that by rating decision 
dated in August 2004 the RO granted service connection for 
tinnitus, assigning a 10 percent disability rating, and 
continued a 10 percent disability rating for anxiety reaction 
with conversion features.  The Veteran submitted a written 
notice of disagreement as to the August 2004 rating decision 
in April 2005.  

Also, by rating decision dated in May 2006 the RO denied 
service connection for Reiter's Syndrome, fibromyalgia, and 
status post left kidney nephrectomy.  The Veteran submitted a 
written notice of disagreement as to these issues in April 
2007.
    
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on the above issues.  Accordingly, the Board is 
required to remand these issues to the RO for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to identify the 
current level of severity of the 
Veteran's hearing loss.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner should 
specifically review the July 2006 private 
audiological report and comment on those 
results in relation to the results in 
June 2004 and on re-examination.  The 
examiner should also fully describe the 
functional effects caused by a hearing 
disability in his or her final report 
pursuant to Martinak.  

2.  Issue a Statement of the Case (SOC) 
specifically regarding the issues of 1) 
entitlement to an initial disability 
rating greater than 10 percent for 
tinnitus, 2) initial to a disability 
rating greater than 10 percent for 
anxiety reaction with conversion 
features, 3) entitlement to service 
connection for Reiter's Syndrome, 4) 
entitlement to service connection for 
fibromyalgia, and 5) entitlement to 
service connection for status post left 
kidney nephrectomy.  The AMC/RO should 
also advise the Veteran and his 
representative of the need to timely file 
a substantive appeal if he desires 
appellate review of these issues.  Then, 
only if an appeal is timely perfected, 
should the issues be returned to the 
Board for further appellate 
consideration, if otherwise in order. 

3.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If the claim is 
still denied the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


